Citation Nr: 0323626	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-05 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to April 6, 2001 for 
the award of a 100 percent schedular disability evaluation 
for the veteran's end-stage renal disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted a 
100 percent schedular evaluation for the veteran's end-stage 
renal disease, and assigned an effective date of award of 
April 6, 2001.  The Board remanded this claim in May 2003 to 
accommodate the veteran's request for a Travel Board hearing.


REMAND

Initially, the Board notes that the claim was remanded in May 
2003 to accommodate the veteran's request for a Travel Board 
hearing.  The veteran last reported a home address of 603 
Hargrove, Rd., Apt. 105, Tuscaloosa, Alabama 35401 by means 
of a Form 9 filing received in May 2002.  Information 
provided by the Alachua County Sheriff's Office in December 
2001 indicated that the veteran had a brief period of 
incarceration which ended on August 6, 2002.  In March 2003, 
the RO sent the veteran notice of his scheduled Travel Board 
hearing to his last known home address of record.  That 
correspondence was not returned as undeliverable, and the 
veteran failed to show for his Travel Board hearing on June 
12, 2003.  The Board finds that the veteran was properly 
notified of his Travel Board hearing.  See Hyson v. Brown, 5 
Vet. App. 262 (1993) (a claimant has the burden of apprising 
VA of his/her whereabouts, and there is no burden on the part 
of VA to turn up heaven and earth to find him).  The veteran 
has not filed a timely motion for a new hearing nor provided 
good cause for missing his scheduled Travel Board hearing.  
See 38 C.F.R. § 20.704(d) (2002).  Thus, the Board finds no 
grounds at this time to warrant a rescheduling of a Travel 
Board hearing.

The veteran claims that he is entitled to an earlier 
effective date for his 100 percent schedular evaluation for 
end-stage renal disease.  The effective date of an award 
based upon a claim for an increased disability rating "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2002).  
The VA administrative claims process recognizes formal and 
informal claims.  The regulations provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination at a VA or uniformed 
services hospital will be accepted at the date of receipt of 
a claim.  38 C.F.R. § 3.157(b) (2002).  The record reflects 
that the veteran received treatment at the Gainesville, 
Florida VA Medical Center (VAMC) and the Ozark, Arkansas VA 
Hospital (VAH) for the one-year period prior to the assigned 
effective date, and that those records have not been 
associated with the claims folder.  There is also a reference 
that the veteran sought treatment at the Montgomery, Alabama 
VAMC during this time period.  The RO must obtain these 
records prior to any further adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is obligated to 
obtain pertinent treatment records of medical records 
generated by its agency).

Additionally, the record reflects that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The RO should obtain all medical and 
legal documents pertaining to the veteran's award of 
disability benefits from SSA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
complete inpatient and outpatient clinical 
records from the Gainesville, Florida VAMC, 
the Ozark VAH, and the Montgomery, Alabama 
VAMC since April 2000.  

2.  The RO should obtain all medical and 
legal documents pertaining to the veteran's 
award of disability benefits from SSA.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




